Exhibit 10.17
COMPOSITE VERSION reflects all amendments through September 24, 2008
Dated 24 September 2008
CS UK FINANCE LIMITED AND CS EUROPE FINANCE LIMITED
as the Borrowers
CAPITALSOURCE FINANCE LLC
as the Servicer
CAPITALSOURCE EUROPE LIMITED
as a Subservicer and Parent
CAPITALSOURCE UK LIMITED
as Parent
WACHOVIA BANK, N.A.
as the Administrative Agent and the Security Trustee
EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS
FROM TIME TO TIME PARTY HERETO AS LENDERS
as the Lenders
EACH OF THE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS LENDER AGENTS,
as the Lender Agents
EACH OF THE SWINGLINE LENDERS FROM TIME TO TIME PARTY
HERETO AS SWINGLINE LENDERS
as the Swingline Lenders
EACH OF THE SWINGLINE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS SWINGLINE LENDER AGENTS
as the Swingline Lender Agents
and
WACHOVIA SECURITIES INTERNATIONAL LTD.,
as Lead Arranger and Sole Bookrunner
 
AMENDED SERVICING AGREEMENT
 

 



--------------------------------------------------------------------------------



 



CONTENTS

              CLAUSE   PAGE
1.
  DEFINITIONS AND INTERPRETATION     2  
2.
  APPOINTMENT OF THE SERVICER     7  
3.
  DELEGATION     7  
4.
  SERVICING STANDARD     8  
5.
  AUTHORISATION OF THE SERVICER     10  
6.
  COLLECTION OF PAYMENTS     10  
7.
  REALISATION OF DELINQUENT LOANS OR CHARGED-OFF LOANS     16  
8.
  MAINTENANCE OF INSURANCE POLICIES     16  
9.
  REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS OF THE SERVICER AND PARENTS    
16  
10.
  COVENANTS OF THE SERVICER     19  
11.
  PAYMENT OF CERTAIN EXPENSES BY THE SERVICER AND THE BORROWERs     22  
12.
  REPORTS     22  
13.
  LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS     24  
14.
  THE SERVICER NOT TO RESIGN     25  
15.
  ACCESS TO CERTAIN DOCUMENTATION AND INFORMATION REGARDING THE LOANS     25  
16.
  FEES     25  
17.
  SERVICER TERMINATION EVENTS     26  
18.
  APPOINTMENT OF SUCCESSOR SERVICER     28  
19.
  INDEMNITIES     29  
20.
  WAIVER OF CERTAIN LAWS     31  
21.
  POWER OF ATTORNEY     31  
22.
  NOTICES     31  
23.
  CONTRACT (RIGHTS OF THIRD PARTIES) ACT 1999     35  

 



--------------------------------------------------------------------------------



 



              CLAUSE   PAGE
24.
  COUNTERPARTS     36  
25.
  GOVERNING LAW     36  
26.
  ENFORCEMENT     36  
27.
  AMENDMENT, WAIVER AND MODIFICATION     37  

-2-



--------------------------------------------------------------------------------



 



THIS AMENDED SERVICING AGREEMENT (this “Agreement”) is dated 24 September 2008,
BETWEEN:

(1)   CS UK FINANCE LIMITED (“CSUF”) and CS EUROPE FINANCE LIMITED (“CSEF”),
each as a borrower (each, together with their respective successors and assigns
in such capacities, a “Borrower” and together, the “Borrowers”);   (2)  
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company and a
wholly-owned, indirect subsidiary of CapitalSource Inc. (together with its
successors and assigns in such capacity, the “Servicer”);   (3)   CAPITALSOURCE
EUROPE LIMITED (“CSEL”), a company incorporated in England and Wales, as a
Subservicer (together with its successors and assigns in such capacity, a
“Subservicer”) and as the parent company of CS Europe Finance Limited, in such
capacity, a “Parent”);   (4)   CAPITALSOURCE UK LIMITED, a company incorporated
in England and Wales, as parent company of CS UK Finance Limited (in such
capacity, a “Parent”);   (5)   WACHOVIA BANK, N.A., a national banking
association, as the administrative agent (together with its successors and
assigns in such capacity, the “Administrative Agent”) and as the security
trustee to the Secured Parties (together with its successors and assigns in such
capacity, the “Security Trustee”);   (6)   EACH OF THE CONDUIT LENDERS from time
to time party hereto and as defined in the Facility Agreement referenced below
as a conduit lender, (each a “Conduit Lender” and together the “Conduit
Lenders”);   (7)   EACH OF THE INSTITUTIONAL LENDERS from time to time party
hereto and as defined in the Facility Agreement referenced below as an
institutional lender, (each an “Institutional Lender”, together the
“Institutional Lenders” and together with the Conduit Lenders, the “Lenders”);  
(8)   EACH OF THE LENDER AGENTS from time to time party hereto and as defined in
the Facility Agreement referenced below as a lender agent (each a “Lender Agent”
and together the “Lender Agents”);   (9)   EACH OF THE CONDUIT LENDERS AND
INSTITUTIONAL LENDERS from time to time party hereto and as defined in the
Facility Agreement referenced below as a swingline lender, (each, a “Swingline
Lender” and together the “Swingline Lenders”);   (10)   EACH OF THE SWINGLINE
LENDER AGENTS from time to time party hereto and as defined in the Facility
Agreement referenced below as a swingline lender agent, (each a “Swingline
Lender Agent” and together the “Swingline Lender Agents”);   (11)   WACHOVIA
BANK, N.A., as the administrative agent, (the “Administrative Agent”) and as the
security trustee (the “Security Trustee”); and   (12)   WACHOVIA SECURITIES
INTERNATIONAL LTD., as lead arranger (the “Lead Arranger”) and sole bookrunner
(the “Sole Bookrunner”).

-1-



--------------------------------------------------------------------------------



 



WHEREAS:

(1)   Pursuant to the terms of a multicurrency revolving facility agreement
dated 3 October 2007, the Lenders have agreed to provide a €250,000,000
revolving credit facility to the Borrowers for the acquisition, financing or
refinancing of Eligible Loans or Investments (the “Facility Agreement” as the
same may be amended and restated from time to time).   (2)   The parties hereto
entered into a servicing agreement dated 3 October 2007 (the “Servicing
Agreement”), to appoint CapitalSource Finance LLC as Servicer to service the
Loans and to enforce the Borrowers’ rights and interests in and under each Loan.
The appointment of the Servicer is on the terms and subject to the conditions of
this Agreement.   (3)   The parties hereto have agreed to make certain
amendments to the Servicing Agreement by an amendment agreement dated 24
September 2008 (the “Amendment Agreement”).   (4)   The Amendment Agreement
shall amend and restate the Servicing Agreement as set out herein.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   For the purposes of Clause 17.1.15
herein, the definitions of “Subsidiary”, “GAAP”, “Indebtedness” and “Investment”
contained in this amended Servicing Agreement shall prevail over those contained
in the Facility Agreement, otherwise, capitalised terms used herein but not
defined shall have the meaning given to them in the Facility Agreement. This
Agreement will be construed in accordance with the interpretation and
construction provisions set out in Clause 1.2 of the Facility Agreement.   1.2  
In this Agreement, the “Derivative Interest Principles” shall mean firstly, the
principle that the Administrative Agent, the Security Trustee, the Required
Lenders and the Swingline Lenders each acknowledge and agree that the Borrowers’
rights, discretions, powers and remedies with respect to Loans (i) where the
relevant Borrower is a participant lender of record or a sub-participant
non-lender of record, will be subject to the applicable syndicated loan and/or
participation documentation and (ii) except in the case of Senior Secured Loans
or Senior Secured ABL Loans, may be subject to other creditors’ rights,
discretions, powers and remedies and secondly, the principle that for any such
Loans referred to above, to the fullest extent permitted, the Servicer will
exercise the relevant Borrower’s rights, discretions, powers and remedies
available to such Borrower under the applicable syndicated loan, participation,
or intercreditor documentation. The Derivative Interest Principles shall only
qualify the obligations of the Borrowers and/or the Servicer under the
Transaction Documents if and to the extent that the restrictions on the
Borrowers’ rights, discretions, powers and remedies are consistent with general
market practice in the European loan market.       “Bank Subsidiary” means
CapitalSource Bank, an industrial bank incorporated under the laws of the State
of California or any other Subsidiary of CapitalSource Inc. that is a regulated
depository institution that is so designated in writing by the Borrower to the
Administrative Agent.       “CapitalSource Bank Transaction” means the
acquisition by CapitalSource Inc. of the assets of Fremont Investment & Loan
that occurred on July 25, 2008.

-2-



--------------------------------------------------------------------------------



 



    “Capital Stock” means with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.       “Code” means the Internal Revenue Code of 1986, as
amended from time to time.       “Collateral Custodian” means Wells Fargo Bank,
National Association, or any other Person approved by the Administrative Agent
to act as collateral custodian pursuant to the terms of the Custody Agreement in
respect of any US Loans acquired or held by the Borrowers.       “Consolidated
Subsidiary” means with respect to any Person, at any date, any Subsidiary the
accounts of which, in accordance with GAAP, would be consolidated with those of
such Person in its consolidated and consolidating financial statements as of
such date.       “Consolidated Tangible Net Worth” means, as of any date of
determination, (i) with respect to CapitalSource Inc., the assets less the
liabilities of CapitalSource Inc. and its Consolidated Subsidiaries, less
intangible assets (including goodwill), less loans or advances to stockholders,
directors, officers or employees, all determined in accordance with GAAP;
provided, however, that if CapitalSource Inc.’s financial statements as of such
date include goodwill created as a result of the CapitalSource Bank Transaction,
then all such goodwill in an amount not to exceed $200,000,000 shall be treated
as a tangible asset for the purpose of this definition; provided, further,
however, that with respect to any Consolidated Subsidiary, if all of the shares
of Capital Stock are not, directly or indirectly, owned by CapitalSource Inc.,
then, with respect to any such Person, the Consolidated Tangible Net Worth of
such Person shall be calculated by multiplying the Consolidated Tangible Net
Worth of such Person by the percentage of the aggregate proceeds that would be
distributed to CapitalSource Inc., directly or indirectly, upon the dissolution
of such Person, and (ii) with respect to any other Person, the assets less the
liabilities of such Person and its Subsidiaries on a consolidated basis, less
intangible assets (including goodwill), all determined in accordance with GAAP.
      “Custody Agreement” means any custody agreement entered into between a
Borrower or the Borrowers, the Security Trustee and Wells Fargo Bank, National
Association or such other Person as approved for such purpose by the
Administrative Agent providing for custodial arrangements in respect, inter
alia, of any US Loans acquired or held by the Borrowers.       “Derivatives”
means any exchange-traded or over-the-counter (i) forward, future, option, swap,
cap, collar, floor or foreign exchange contract or any combination thereof,
whether for physical delivery or cash settlement, relating to any interest rate,
interest rate index, currency, currency exchange rate, currency exchange rate
index, debt instrument, debt price, debt index, depository instrument,
depository price, depository index, equity instrument, equity price, equity
index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.

-3-



--------------------------------------------------------------------------------



 



    “GAAP” means generally accepted accounting principles as in effect from time
to time in the United States.       “Healthcare REIT” means the REIT resulting
from the consummation of a spin-off or initial public offering of the healthcare
net-lease business of CapitalSource Inc. and its Subsidiaries after which the
shares of such REIT are listed on a U.S. national securities exchange or the
NASDAQ Stock Market.       “Healthcare REIT Consolidated Subsidiary” means at
any date, any Healthcare REIT Entity, if such Healthcare REIT Entity’s accounts,
in accordance with GAAP, would be consolidated with those of CapitalSource Inc.
in its consolidated and consolidating financial statements as of such date.    
  “Healthcare REIT Entities” means the Healthcare REIT and its Subsidiaries, as
well as any direct or indirect Subsidiaries of CapitalSource Inc. that are
formed for the sole purpose of establishing, structuring or capitalizing the
Healthcare REIT.       “Indebtedness” means with respect to any Person at any
date, (a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument or other evidence of indebtedness customary for indebtedness of that
type, (b) all obligations of such Person under leases that shall have been or
should be, in accordance with generally accepted accounting principles, recorded
as capital leases, (c) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (d) all liabilities secured by
any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (e) all
indebtedness, obligations or liabilities of that Person in respect of
Derivatives, and (f) all obligations of such Person to redeem preferred stock of
such Person (in the event such Person is a corporation), (g) all obligations
(absolute or contingent) of such Person to reimburse any bank or other Person in
respect of amounts which are available to be drawn or have been drawn under a
letter of credit or similar instrument, (h) the principal portion of all
obligations of such Person under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction in each case (I) is considered borrowed money
indebtedness for tax purposes, and (II) is classified as an operating lease
under GAAP and (i) obligations under direct or indirect guaranties in respect of
obligations (contingent or otherwise) to purchase or otherwise acquire, or to
otherwise assure a creditor against loss in respect of, indebtedness or
obligations of others of the kind referred to in clauses (a) through (h) above.
      “Insolvency Event” means with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of 60
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts

-4-



--------------------------------------------------------------------------------



 



    as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

    “Investment” means any investment in any Person, whether by means of
purchase or acquisition of obligations or securities of such Person, capital
contribution to such Person, loan or advance to such Person, making of a time
deposit with such Person, guarantee or assumption of any obligation of such
Person or otherwise.       “Investment Loan” means any senior or subordinated
loan (including letters of credit issued under such loan) or lease (a) arising
from the extension of credit to an Obligor by CapitalSource Inc. or its
Consolidated Subsidiaries (excluding the Bank Subsidiary and the Healthcare REIT
Consolidated Subsidiaries) in the ordinary course of business, (b) originated in
accordance with the policies and procedures set forth in the Credit and
Collection Policy, and (c) good and marketable title to which is owned by
CapitalSource Inc. or a Consolidated Subsidiary.       “Investment Loan
Subsidiary” means any Person that becomes a Subsidiary as a result of the
exercise of remedies by CapitalSource Inc. or any Consolidated Subsidiary under
any Investment Loan.       “Investment in Equity Instruments” means each
Investment, that is made in accordance with the policies and procedures set
forth in the Credit and Collection Policy, owned by CapitalSource Inc. or its
Consolidated Subsidiaries (excluding the Bank Subsidiary and the Healthcare REIT
Consolidated Subsidiaries) in (a) common stock, partnership interests or
membership interests of any Person and that is classified as “Common Stock,”
“Partnership Units” or “Membership Units” on the consolidated schedule of
investments of CapitalSource Inc. for the then most recently ended fiscal
quarter, (b) preferred stock (other than redeemable preferred stock) of any
Person and that is classified as “Preferred Stock” on the consolidated schedule
of investments of CapitalSource Inc. for the then most recently ended fiscal
quarter, (c) redeemable preferred stock of any Person and that is classified as
“Redeemable Preferred Stock” on the consolidated schedule of investments of
CapitalSource Inc. for the then most recently ended fiscal quarter, and
(d) warrants to purchase common stock, partnership interests or membership
interests of any Person and that is classified as “Common Stock Warrants,”
“Partnership Unit Warrants” or “Membership Unit Warrants” on the consolidated
schedule of investments of CapitalSource Inc. for the then most recently ended
fiscal quarter.       “Lien” means any mortgage, lien, pledge, charge, right,
claim, security interest or encumbrance of any kind of or on any Person’s assets
or properties in favor of any other Person (including any UCC financing
statement or any similar instrument filed against such Person’s assets or
properties).       “Minimum Consolidated Tangible Net Worth” means (i)
$1,015,000,000, plus (ii) 70% of the cumulative Net Proceeds of Capital
Stock/Conversion of Debt received at any time since December 31, 2005 (other
than the period commencing on January 1, 2008 and ending on September 30, 2008),
plus (iii) 30% of the cumulative Net Proceeds of Capital Stock/Conversion of
Debt received at any time during the period commencing on January 1, 2008 and
ending on September 30, 2008.       “Net Proceeds of Capital Stock/Conversion of
Debt”: Any and all proceeds (whether cash or non-cash) or other consideration
received by CapitalSource Inc. and, its Consolidated Subsidiaries (excluding the
Healthcare REIT Consolidated Subsidiaries), on a consolidated basis, in respect
of the issuance of Capital Stock to a Person other than CapitalSource Inc. or

-5-



--------------------------------------------------------------------------------



 



    its Consolidated Subsidiaries (including, without limitation, the aggregate
amount of any and all Indebtedness converted into Capital Stock), after
deducting therefrom all reasonable and customary costs and expenses incurred by
CapitalSource Inc. and such Consolidated Subsidiary in connection with the
issuance of such Capital Stock in each case to the extent classified as equity
on the consolidated balance sheet of CapitalSource Inc. and its Consolidated
Subsidiaries; provided, however, that such proceeds shall exclude any
consideration received in connection with an initial public offering of the
Healthcare REIT.

    “Parent” means, in respect of CS UK Finance Limited, CapitalSource UK
Limited and in respect of CS Europe Finance Limited, CapitalSource Europe
Limited.       “Permitted Securitization Transaction” means any financing
transaction undertaken by a Borrower or an Affiliate of the Borrowers that is
secured, directly or indirectly, by the Collateral or any portion thereof or any
interest therein, including any sale, lease, whole loan sale, asset
securitization, secured loan or other transfer.       “Portfolio” means the
combined loan portfolio of each of the Borrowers, CSEL and each Parent.      
“Portfolio Aggregate Outstanding Loan Balance” means with respect to all
Portfolio Loans, as of any date of determination, the sum of the Portfolio
Outstanding Loan Balances of such Portfolio Loans on such date minus the
Portfolio Outstanding Loan Balances of any Delinquent Portfolio Loans and
Charged Off Portfolio Loans on such date.       “Portfolio Charged-Off Ratio”
means, as of any Determination Date, the percentage equivalent of a fraction,
(i) the numerator of which is equal to the sum of the Portfolio Outstanding Loan
Balance of all Portfolio Loans that became Charged-Off Loans during the calendar
month related to such Determination Date and each of the 11 preceding
Determination Dates (or such lesser number of Determination Dates as shall have
elapsed since the Initial Closing Date) net of Recoveries in respect thereof
during such period, and (ii) the denominator of which is equal to the weighted
average of the Portfolio Aggregate Outstanding Loan Balance measured as of the
first day of the calendar month related to such Determination Date and each of
the 11 preceding Determination Dates (or such lesser number of Determination
Dates as shall have elapsed since the Closing Date) plus the amount described in
paragraph (i).       “Portfolio Delinquency Ratio” means, as of any
Determination Date, the percentage equivalent of a fraction, (i) the numerator
of which is equal to the sum of the Outstanding Loan Balances of all Portfolio
Loans that are Delinquent Loans as of such Determination Date, and (ii) the
denominator of which is equal to the sum of the Outstanding Loan Balances of all
Portfolio Loans as of the first day of the calendar month related to such
Determination Date.       “Portfolio Loan” means any Loan included in the
Portfolio.       “Portfolio Outstanding Loan Balance” means with respect to any
Portfolio Loan, as of any date of determination, the total remaining amounts of
principal payable by the Obligor thereof (excluding interest payments and
Accreted Interest).       “REIT” means a “real estate investment trust” as
defined in Section 856(c)(5)(B) of the Code.       “Relevant Borrower” means, in
respect of CapitalSource Europe Limited, CS Europe Finance Limited and in
respect of CapitalSource UK Limited, CS UK Finance Limited.

-6-



--------------------------------------------------------------------------------



 



    “Servicing Records” means (i) all Loan Files; and (ii) all other documents,
books, records and other information (including, without limitation, computer
programs, tapes, disks, data processing software and related property rights)
prepared and maintained by the Servicer with respect to the Loans and the
related Obligors.       “Subsidiary” means as to any Person, a corporation,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person; provided, however, that, solely
for the purpose of calculating the Consolidated Tangible Net Worth, the term
“Subsidiary” shall not include any Person that constitutes an Investment in
Equity Instruments or an Investment Loan Subsidiary.       “UCC” means the
Uniform Commercial Code as from time to time in effect in the applicable
jurisdiction or jurisdictions.   1.3   Where any party to this Agreement from
time to time acts in more than one capacity under this Agreement, the provisions
of this Agreement will apply to such party as though it were a separate party in
each such capacity.   2.   APPOINTMENT OF THE SERVICER   2.1   Each Borrower
hereby appoints CapitalSource Finance LLC as the Servicer, and CapitalSource
Finance LLC hereby accepts such appointment, to:

  (a)   service the Loans; and     (b)   to enforce each Borrower’s rights and
interests in and under each Loan to which it is a party,

      in each case in accordance with the terms of this Agreement.

3.   DELEGATION   3.1   The Servicer may delegate any of its duties,
undertakings and agreements specified in this Agreement to CSEL or any other
Affiliate (provided that, such Affiliate is and remains a consolidated
Subsidiary of CapitalSource Inc.) or, with the written consent of the
Administrative Agent in its sole discretion, to (i) a third party which is not
an Affiliate or (ii) an Affiliate which is not a consolidated Subsidiary of
CapitalSource Inc.. In particular, in the event that the carrying out of certain
of the Servicer’s duties or functions under this Agreement requires a licence,
authorization or legal status in a particular jurisdiction which the Servicer
does not have, then the Servicer may delegate the performance of such duties or
functions to a Subservicer or any other Affiliate (provided that, such Affiliate
is and remains a consolidated Subsidiary of CapitalSource Inc.) or, with the
written consent of the Administrative Agent in its sole discretion, to (i) a
third party which is not an Affiliate or (ii) an Affiliate which is not a
consolidated Subsidiary of CapitalSource Inc. (in each case provided such person
has the requisite authorization). In the event of any such delegation, the
Servicer shall provide to the Administrative Agent notice of the intention to
appoint such Subservicer and details of the relevant Affiliate or third party
(as applicable) and a copy of any relevant sub-servicing agreement. In addition,
in the event of any such delegation, references to the Servicer hereunder shall
include such Subservicer and any such Affiliate or third party (as applicable)
acting as agent on its behalf. No delegation as described in this

-7-



--------------------------------------------------------------------------------



 



    Clause 3.1 shall operate as a discharge or release of the Servicer from its
duties and obligations hereunder.

3.2   In the event that a Subservicer is appointed to act as Servicer pursuant
to Clause 3.1 above, in carrying out its services as such it shall have the same
duties and obligations as the Servicer hereunder, including (for the avoidance
of doubt) with respect to the Servicing Standard and the Credit and Collection
Policy), and it shall make the same representations, warranties and undertakings
and shall provide the same indemnities as the Servicer in relation thereto. From
the date hereof until the Collection Date, such Subservicer will comply in all
material respects with all Applicable Laws and will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in each jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.   3.3   The Servicer may, at any time, subject to prior written
notice to the Administrative Agent and Lead Arranger as specified below,
transfer its rights, duties, undertakings and agreements under this Agreement to
CapitalSource Inc. Upon any such transfer becoming effective, the Servicer shall
cease to have any further rights or obligations hereunder and CapitalSource Inc.
shall assume all of the rights, duties, obligations and liabilities of the
Servicer under this Agreement, including all such liabilities incurred by the
Servicer in connection with this Agreement from the date hereof until the date
of such transfer, and CapitalSource Inc. shall be deemed to make the same
representations, warranties and undertakings and shall provide the same
indemnities as the Servicer in relation thereto and all references to the
Servicer hereunder shall thereafter be read as references to CapitalSource Inc.
Any such transfer shall become effective no earlier than ten Business Days
following the date upon which (i) written notice thereof, signed by both the
Servicer and CapitalSource Inc., is received by the Administrative Agent and
Lead Arranger and (ii) acknowledgement of receipt of such notice by the Arranger
(by countersignature or otherwise) shall have been received by CapitalSource
Inc.   4.   SERVICING STANDARD   4.1   The Servicer shall take or cause to be
taken all such actions as are necessary to collect and maximise recoveries on
the Collateral from time to time, all in accordance with Applicable Laws, the
provisions of the Loan Documents and the documents entered into in connection
therewith, the terms of this Agreement and the Facility Agreement, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy (the “Servicing Standard”). Without prejudice to the foregoing, the
duties of the Servicer, as the Borrowers’ agent, shall include, without
limitation:

  (a)   preparing and submitting claims to, and post-billing liaison with, the
Obligors (or, as the case may be, the applicable security agent, facility agent
and /or paying agent) under the Loans;     (b)   maintaining all necessary
Servicing Records with respect to the Loans and promptly delivering to the
Borrowers (or to any third party which the Borrowers designate to receive such
information), the Administrative Agent, each Lender Agent and the Security
Trustee, from time to time, such information, reports and Servicing Records in
respect of the servicing of the Loans (including information relating to its
performance under this Agreement) as the Borrowers, the Administrative Agent,
the Lender Agents and the Security Trustee may from time to time reasonably
request;

-8-



--------------------------------------------------------------------------------



 



  (c)   maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to re-create Servicing Records
evidencing the Loans in the event of the destruction of the originals thereof)
and keeping and maintaining all documents, books, records and other information
reasonably necessary or advisable for the collection of the Loans (including,
without limitation, records adequate to permit the identification of each new
Loan and all Collections of and adjustments to each existing Loan); provided
that any Successor Servicer shall only be required to re-create the Servicing
Records of each prior Servicer to the extent such records have been delivered to
it in a format reasonably acceptable to such Successor Servicer;     (d)  
identifying each Loan clearly and unambiguously in its Servicing Records to
reflect that such Loan is the subject of a security interest in favour of the
Security Trustee for itself and on behalf of the Secured Parties;     (e)  
subject to the Derivative Interest Principles, complying in all material
respects with the Credit and Collections Policy and the Servicing Standard in
regard to each Loan and, in particular, monitoring, recovering, executing and
enforcing each Loan (and its related security) including filing proofs of debt
and taking all necessary action in any insolvency procedure of an Obligor in
order to maximize recoveries under the Loans;     (f)   in carrying out its
duties and functions under this Agreement, complying in all material respects
with all Applicable Laws with respect to it, its business and properties and all
Loans and Collections with respect thereto;     (g)   preserving and maintaining
its existence, rights, licences, franchises and privileges as a corporation in
the jurisdiction of its organisation, and qualifying and remaining qualified in
good standing as a company in each jurisdiction where the preservation and
maintenance of such existence, authorisation, rights, franchises, privileges and
qualification is required for the performance of this Agreement;     (h)  
preparing each Monthly Report and delivering it to the Administrative Agent and
each Lender Agent in accordance with Clause 12.6; and     (i)   notifying the
Borrowers, the Lender Agents and the Administrative Agent of any material
action, claim, suit, proceeding, dispute, offset, deduction, defence or
counterclaim that (1) is or to the extent the Servicer is aware thereof, is
threatened to be asserted by an Obligor with respect to any Loan; or (2) could
reasonably be expected to have a Material Adverse Effect.

4.2   In applying the Servicing Standard, the Servicer shall not have regard to:

  (a)   any fees or other compensation to which the Servicer may be entitled;  
  (b)   any relationship the Servicer or any of its affiliates may have with
(i) any Obligor; (ii) any affiliate of any Obligor, (iii) any Person with an
ownership interest in any Obligor; or (iv) any party to the transactions entered
into in connection with the Loans;     (c)   the ownership of any interest in
any loans not forming part of the Collateral by the Servicer or any of its
affiliates; and/or

-9-



--------------------------------------------------------------------------------



 



  (d)   any relationship the Servicer or any of its affiliates may have with any
bank or financial institution acting as agent or security agent in connection
with any Loan.

4.3   The Servicer confirms that, in servicing the Loans, it shall do so for the
benefit of each Borrower and the Secured Parties.   5.   AUTHORISATION OF THE
SERVICER   5.1   Each of the Borrowers and the Administrative Agent, on behalf
of the Secured Parties, hereby authorises the Servicer (including any successor
thereto) to take any and all reasonable steps in its name and on its behalf
necessary or desirable and not inconsistent with the Security created over Loans
in favour of the Secured Parties, in the determination of the Servicer, to
collect all amounts due under any and all Loans, including, without limitation,
endorsing any of their names on cheques and other instruments representing
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Loans and, after the delinquency of
any Loan and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof, to the
same extent as the relevant Borrower could have done if it had not Granted
Security over such Loan to the Administrative Agent, on behalf of the Secured
Parties. The Borrowers shall furnish the Servicer (and any successors thereto)
with any powers of attorney and other documents necessary or appropriate to
enable the Servicer to carry out its servicing and administrative duties
hereunder, and shall cooperate with the Servicer to the fullest extent in order
to ensure the collectibility of the Loans. In no event shall the Servicer be
entitled to make a Borrower, the Security Trustee, the Administrative Agent or
any other Secured Party a party to any litigation without such party’s express
prior written consent, or to make the Borrower a party to any litigation (other
than any routine enforcement or similar procedure) without the Administrative
Agent’s and the Required Lenders’ consent.   5.2   After an Event of Default has
occurred and is continuing, at the Administrative Agent’s direction (subject to
the consent of the Required Lenders), subject to the Derivative Interest
Principles and to Applicable Law, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Loans; provided that the Administrative Agent or the Security Trustee may,
at any time after an Event of Default has occurred and is continuing, notify any
Obligor with respect to any Loans of the assignment of or creation of other
security interest over such Loans to the Security Trustee for itself and on
behalf of the Secured Parties and direct that payments of all amounts due or to
become due to the relevant Borrower thereunder be made directly to the
Administrative Agent, the Security Trustee or any servicer, collection agent or
Collection Account or other account designated by the Administrative Agent and,
upon such notification and at the expense of the relevant Borrower, the Security
Trustee may enforce collection of any such Loans and adjust, settle or
compromise the amount or payment thereof. The Administrative Agent, or as the
case may be, the Security Trustee shall give written notice to any Successor
Servicer of the Administrative Agent’s, or as the case may be, the Security
Trustee’s actions or directions pursuant to this Clause 4.2, and no Successor
Servicer shall take any actions pursuant to this Clause 4.2 that are outside of
its Credit and Collections Policy or the Servicing Standard.   6.   COLLECTION
OF PAYMENTS   6.1   Collection Efforts, Modification of Loans

-10-



--------------------------------------------------------------------------------



 



    The Servicer shall make reasonable efforts to calculate and collect all
payments called for under the terms and provisions of the Loans as and when the
same become due, and will follow those collection procedures which it follows
with respect to all comparable Loans that it services for itself or others. The
Servicer may not waive, modify, amend, supplement, rescind or otherwise vary any
provision of a Loan, except as may be permitted in accordance with the
provisions of the Credit and Collections Policy or Servicing Standard or as
allowed in the Facility Agreement, which permits, among other things, the waiver
of any late payment charge, prepayment fees or any other fees that may be
collected in the ordinary course of servicing any Loan included in the
Collateral. Notwithstanding anything to the contrary contained herein, with
respect to any collection efforts involving the sale of a Loan, if after giving
effect to any such sale (1) the amount described in clause (ii) of the
definition of Availability shall exceed the amount described in clause (i) of
the definition of Availability or (2) a Default or Event of Default would occur,
then the Servicer, prior to any such sale which would result in a loss to the
Secured Parties based on the Outstanding Loan Balance plus accrued interest and
other fees due and payable, shall obtain the prior written consent of the
Administrative Agent and the Required Lenders.   6.2   Taxes and other Amounts  
    To the extent provided for in any Loan, the Servicer will use its reasonable
commercial efforts to collect all payments with respect to amounts due for
taxes, assessments and insurance premiums relating to such Loans or the Related
Property and remit such amounts to the appropriate Governmental Authority or
insurer on or prior to the date such payments are due.   6.3   Establishment of
the Collection Accounts and the Reserve Fund       The Servicer shall, to the
extent the Borrowers have not already done so under the Facility Agreement, on
behalf of the Borrowers, cause the Collection Accounts to be established with
the Account Bank, and shall cause such Collection Accounts for the purpose of
receiving Collections in Euros, Dollars and Pounds Sterling, as applicable, from
the Collection Accounts in accordance with Clause 10.1 of the Facility Agreement
to be maintained at all times, in the respective names of the Borrowers but with
the Security Trustee having a right to consent to withdrawals and disbursements
from such accounts, provided that the consent of the Security Trustee to the
release of amounts from each Collection Account shall be deemed to be given for
the purpose of this Clause provided such amounts are in accordance with the
Monthly Report and the Monthly Report provides for the application of funds to
be made in accordance with the applicable order of priority as provided in the
Facility Agreement. The Servicer shall cause to be established with the Account
Bank the Reserve Fund for the purpose of receiving distributions pursuant to
Clause 9 of the Facility Agreement. As of the Closing Date, each Collection
Account and the Reserve Fund is as set out in Schedule 7. Any changes to any
Collection Account and the Reserve Fund after the Closing Date shall be recorded
on an amended Schedule 7 and notified to the Administrative Agent as soon as
possible and in any event within two Business Days. Each Collection Account and
the Reserve Fund at all times shall be maintained at the Account Bank or at a
successor Person that is a Qualified Institution approved by the Administrative
Agent. Each Collection Account and the Reserve Fund shall be in the name of the
relevant Borrower but movements on such accounts shall require the consent of
the Security Trustee. A “Qualified Institution” means a credit institution
having either (1) a long-term unsecured debt rating of “AA-” from S&P or “Aa3”
from Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1+” from S&P or “P-1” from Moody’s or (B) the parent corporation
(if such parent corporation guarantees the obligations of such credit
institution) of which has either (1) a long-term unsecured debt rating of “AA-”
from S&P or “Aa3” from

-11-



--------------------------------------------------------------------------------



 



    Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1+” from S&P or “P-1” from Moody’s and complying with such other
requirements as may be applicable to it under applicable law and if the Account
Bank (or any successor) ceases to be a Qualified Institution, upon request of
the Administrative Agent, the Servicer shall open new replacement accounts at a
Qualified Institution within thirty (30) days.

-12-



--------------------------------------------------------------------------------



 



6.4   Maintenance and Operation of Accounts       On each Payment Date, the
Servicer shall deposit into the account notified to it by the Administrative
Agent (the “Administrative Agent’s Account”) from each Collection Account and
the Reserve Fund an amount, based on the applicable Monthly Report, to the
extent of Available Funds in each such Collection Account and the Reserve Fund,
to be applied by the Administrative Agent to make the payments required by the
Facility Agreement on such Payment Date, in the order of priority specified in
the Facility Agreement (such amounts being released from such accounts subject
to the consent of the Security Trustee, provided that the consent of the
Security Trustee to the release of amounts from each Collection Account and
Reserve Fund shall be deemed to be given for the purpose of this Clause provided
such amounts are in accordance with the Monthly Report and the Monthly Report
provides for the application of funds to be made in accordance with the
applicable order of priority as provided in the Facility Agreement). If the
Account Bank, the Servicer or any other party hereto determines that the amount
of Available Funds in the Collection Accounts and the Reserve Fund is
insufficient to pay in full the amounts due for payment on such Payment Date as
required by the preceding sentence, it shall promptly notify each of the other
parties hereto of such shortfall.   6.5   Swingline Advances

  6.5.1   Upon receipt of a Swingline Release Amount from a Swingline Lender
pursuant to Clause 5.5.4 of the Facility Agreement, the Administrative Agent
shall retain such Swingline Release Amount pending the earliest of (x) the
satisfaction of the conditions set forth in 6.5.2(a) or 6.5.2(b) and (y) the
Swingline Advance Cut-Off.     6.5.2     

  (a)   Subject to the satisfaction of the following conditions and prior to the
Swingline Advance Cut-Off, the Administrative Agent shall remit such Swingline
Release Amount to or to the order of the relevant Borrower, in accordance with
prior written instructions provided by such Borrower:

  (i)   to the extent it has not previously done so, the Borrower (or the
Servicer on its behalf) shall deliver to the Swingline Lender and the
Administrative Agent, a duly completed Borrowing Base Certificate and Tape
updated to the remittance date; and     (ii)   the Borrower (or the Servicer on
its behalf) shall deliver to the Swingline Lender the documents referred to in
Clause 5.5.2(d) of the Facility Agreement for each Loan (to the extent it has
not previously done so) to be funded with the proceeds of the proposed Swingline
Advance, together with an updated Loan List including each Loan that is subject
to the requested Swingline Advance; and     (iii)   the Borrower (or the
Servicer on its behalf) shall deliver to the Swingline Lender (with a copy to
the Administrative Agent), a certificate of a Responsible Officer certifying
that, other than payment of the Swingline Release Amount, the acquisition of the
Loan or Loans to be purchased or originated by the Borrower is not subject to
any other conditions precedent.

-13-



--------------------------------------------------------------------------------



 



  (b)   If requested by the Borrower as an alternative to Clause 6.5.2(a),
subject to the satisfaction of the following conditions and prior to the
Swingline Advance Cut-Off, the Administrative Agent shall remit such Swingline
Release Amount to an escrow account maintained by an Escrow Agent with a bank
that satisfies the minimum rating requirements set forth in clause (iii) of the
definition of “Qualified Institution”, in accordance with prior written
instructions provided by the Escrow Agent:

  (i)   the Escrow Agent shall deliver to the relevant Borrower (with a copy to
the Administrative Agent and the Swingline Lender), an Escrow Letter;     (ii)  
the Borrower (or the Servicer on its behalf) shall deliver to the Swingline
Lender the documents referred to in Clause 5.5.2(d) of the Facility Agreement
for each Loan to be funded with the proceeds of the proposed Swingline Advance,
together with an updated Loan List including each Loan that is subject to the
requested Swingline Advance; and     (iii)   the Borrower (or the Servicer on
its behalf) shall deliver to the Swingline Lender (with a copy to the
Administrative Agent), a certificate of a Responsible Officer certifying that,
other than payment of the Swingline Release Amount, the acquisition of the Loan
or Loans to be purchased or originated by the Borrower is not subject to any
other conditions precedent other than such conditions precedent expressly listed
in the Escrow Letter such that the Swingline Release Amount can not be released
from the Escrow Account unless such conditions are satisfied.

6.6   Pre-Funded Advances

  6.6.1   Upon receipt of a Release Amount from the Administrative Agent
pursuant to Clause 5.6.5 of the Facility Agreement, the Administrative Agent
shall retain such Release Amount pending the earliest of (x) the satisfaction of
the conditions set forth in 6.6.2(a) and 6.6.2(b) and (y) the Advance Cut-Off.  
  6.6.2     

  (a)   Subject to the satisfaction of the following conditions and prior to the
Advance Cut-Off, the Administrative Agent shall remit such Release Amount to or
to the order of the relevant Borrower, in accordance with prior written
instructions provided by such Borrower:

  (i)   the Borrower (or the Servicer on its behalf) shall deliver to the
Swingline Lender for each Loan (to the extent it has not previously done so) to
be funded with the proceeds of the proposed Pre-Funded Advance, a duly completed
Borrowing Base Certificate and Tape updated to the remittance date, together
with an updated Loan List including each Loan that is subject to the requested
Pre-Funded Advance; and     (ii)   the Borrower (or the Servicer on its behalf)
shall deliver to the Administrative Agent, a certificate of a Responsible
Officer certifying that, other than payment of the Release Amount, the
acquisition of the Loan or Loans to be purchased or originated by the Borrower
is not subject to any other conditions precedent.

-14-



--------------------------------------------------------------------------------



 



  (b)   If requested by the Borrower as an alternative to Clause 6.6.2(a),
subject to the satisfaction of the following conditions and prior to the Advance
Cut-Off, the Administrative Agent shall remit such Release Amount to an escrow
account maintained by an Escrow Agent with a bank that satisfies the minimum
rating requirements set forth in clause (iii) of the definition of “Qualified
Institution”, in accordance with prior written instructions provided by the
Escrow Agent:

  (i)   the Escrow Agent shall deliver to the relevant Borrower (with a copy to
the Administrative Agent), an Escrow Letter;     (ii)   subject to the
Borrower’s receipt of a written request from the Administrative Agent, the
Borrower (or the Servicer on its behalf) shall deliver to the Administrative
Agent for each Loan to be funded with the proceeds of the proposed Pre-Funded
Advance, a duly completed Borrowing Base Certificate and Tape updated to the
remittance date, together with an updated Loan List including each Loan that is
subject to the requested Pre-Funded Advance; and     (iii)   the Borrower (or
the Servicer on its behalf) shall deliver to the Escrow Agent and the
Administrative Agent a certificate of a Responsible Officer certifying that,
other than payment of the Release Amount, the acquisition of the Loan or Loans
to be purchased or originated by the Borrower is not subject to any other
conditions precedent other than such conditions precedent expressly listed in
the Escrow Letter such that the Swingline Release Amount can not be released
from the Escrow Account unless such conditions are satisfied.

  (c)   The Borrower shall promptly upon release of the Pre-Funded Advance from
the Escrow Account deliver to the Administrative Agent, the documents referred
to in Clause 5.5.2(d) of the Facility Agreement.

  6.6.3   Each Borrower shall ensure that any Release Amount or portion thereof
that has not been paid to or to the order of such Borrower as of the Advance
Cut-Off in accordance with this Clause 6.6 and Clause 5.6 of the Facility
Agreement shall be repaid in same-day funds to the Administrative Agent,
together with (i) any interest accrued on such Release Amount or portion thereof
at the applicable Interest Rate from the Funding Date of the Pre-Funded Advance
to the date on which such Release Amount or portion thereof is repaid to the
Administrative Agent and (ii) such breakage costs as are notified to the
relevant Borrower by the Administrative Agent.

6.7   Adjustments       If (i) the Servicer makes a deposit into any Collection
Account in respect of a Collection of a Loan in the Collateral and such
Collection was received by the Servicer in the form of a cheque that is not
honoured for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into such Collection Account to reflect such
dishonoured cheque or mistake within 5 Business Days after the Servicer has
actual knowledge of such dishonoured cheque or mistake. Any Scheduled Payment in
respect of which a dishonoured cheque is received shall be deemed not to have
been paid until such dishonoured cheque is represented for payment and honoured
or a replacement payment has been received and honoured.

-15-



--------------------------------------------------------------------------------



 



6.8   Principal and Interest Collections       The Servicer on behalf of each
Borrower shall maintain a record, for each Collection Account, of the Principal
Collections and Interest Collections deposited from time to time therein and
shall include such information in the Monthly Report.   7.   REALISATION OF
DELINQUENT LOANS OR CHARGED-OFF LOANS       The Servicer will use its reasonable
efforts to repossess or otherwise comparably convert the ownership of any
Related Property with respect to a Delinquent Loan or Charged-Off Loan and will
act as sales and processing agent for Related Property that it repossesses. The
Servicer will follow the practices and procedures set out in the Credit and
Collections Policy and shall act in accordance with the Servicing Standard in
order to realise such Related Property. Without limiting the foregoing, the
Servicer may, to the extent permitted by applicable law, sell any such Related
Property with respect to any Delinquent Loan or Charged-Off Loan to the Servicer
or its Affiliates for a purchase price equal to the then fair market value
thereof as evidenced by the published market price (in the case of listed
securities) or otherwise an independent expert valuation reasonably acceptable
to the Administrative Agent; any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
identifying the Delinquent Loan or Charged-Off Loan and the Related Property,
setting out the sale price of the Related Property and certifying that such sale
price is the fair market value of such Related Property; provided that if after
giving effect to such sale (a) the Availability is less than €0 or (b) a
Default, an Event of Default or a Servicer Termination Event would occur, then
the Servicer prior to selling any Related Property with respect to a Delinquent
Loan or Charged-Off Loan shall obtain the prior written consent of the
Administrative Agent and the Required Lenders. In any case in which any such
Related Property has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the repossession of such Related Property
unless it reasonably determines that such repair and/or repossession will
increase the Recoveries by an amount greater than the amount of such expenses.
The Servicer will remit to the appropriate Collection Account the Recoveries
received in connection with the sale or disposition of Related Property with
respect to a Delinquent Loan or Charged-Off Loan.   8.   MAINTENANCE OF
INSURANCE POLICIES       The Servicer will require that each Obligor with
respect to a Loan maintains insurances on and in relation to its business and
assets with reputable underwriters or insurance companies against those risks
and losses and to the extent as is usual for companies carrying on the same or
substantially similar business. In connection with its activities as Servicer,
the Servicer agrees to present, on behalf of the relevant Borrower and the
Administrative Agent, with respect to the respective interests, claims to the
insurer under each Insurance Policy, and to settle, adjust and compromise such
claims, in each case, consistent with the terms of each related Loan.   9.  
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS OF THE SERVICER AND PARENTS   9.1  
The Servicer hereby represents and warrants as at the date hereof, on each
Funding Date and on each Determination Date as follows:

  9.1.1   The Servicer is duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with full
corporate power and authority to own its assets and to conduct its business as
presently conducted and to enter into and perform its obligations pursuant to
this Agreement and each other Transaction Document to which it is a party.

-16-



--------------------------------------------------------------------------------



 



  9.1.2   The Servicer is duly qualified to do business as a corporation, is in
good standing, and has all licences and approvals as required under the laws of
all jurisdictions in which the ownership or lease of its property and/or the
conduct of its business and/or the performance of its obligations under the
Transaction Documents (including the servicing, management and recovery of
Loans) to which it is a party requires such authorisation, qualification,
standing, licence or approval and it has maintained all insurance policies
required by applicable law in relation to its activities, provided that if the
performance of any of its duties or obligations under this Agreement in a
particular jurisdiction requires a licence, authorisation or legal status in
such jurisdiction which the Servicer does not have, it has delegated or shall
delegate the performance of such duty or obligation to a person with the
requisite authorisation in accordance with Clause 3.1 and Applicable Law.    
9.1.3   The Servicer has duly authorised the execution, delivery and performance
of this Agreement and each other Transaction Document to which it is a party by
all requisite corporate action.     9.1.4   The entering into and performance of
the transactions contemplated by, and the fulfilment of the terms of, this
Agreement by the Servicer (with or without notice or lapse of time) will not
(i) conflict with, result in any breach of any of the material terms or
provisions of, or constitute a default under, the memorandum or articles of
incorporation or by-laws of the Servicer, or any Contractual Obligation to which
the Servicer is a party or by which it or any of its property is bound,
(ii) result in the creation or imposition of any Security upon any of its
properties pursuant to the terms of any such Contractual Obligation, or
(iii) violate any Applicable Law.     9.1.5   No consent, approval,
authorisation, order, registration, filing, qualification, licence or permit of
or with any Governmental Authority having jurisdiction over the Servicer or any
of its properties or over the performance of the Servicer’s functions under this
Agreement is required to be obtained by or with respect to the Servicer in order
for the Servicer to enter into this Agreement or to perform its obligations
hereunder.     9.1.6   This Agreement and each other Transaction Document to
which it is a party constitutes a legal, valid and binding obligation of the
Servicer, enforceable against the Servicer in accordance with its terms, except
as such enforceability may be limited by (i) applicable Insolvency Laws and
(ii) general principles of equity (whether considered in a suit at law or in
equity).     9.1.7   Except as previously disclosed to the Administrative Agent
in writing, there are no proceedings or investigations (formal or informal)
pending or threatened against the Servicer, before any Governmental Authority
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that would (in the reasonable judgment
of the Administrative Agent) be expected to have a Material Adverse Effect.    
9.1.8   All Servicer Certificates, Monthly Reports, information, exhibits,
financial statements, documents, books, Servicer Records or reports furnished or
to be furnished by the Servicer to the Administrative Agent or any other Secured
Party in connection with this Agreement are and will be accurate, true and
correct in all material respects.

-17-



--------------------------------------------------------------------------------



 



  9.1.9   No event has occurred and is continuing and no condition exists, or
would result from a purchase in respect of any Investment or from the
application of the proceeds therefrom, which constitutes or may reasonably be
expected to constitute a Servicer Default.     9.1.10   Since 30 June 2007,
there has been no Material Adverse Change with respect to the Servicer.    
9.1.11   The Servicer has complied in all material respects with the Credit and
Collections Policy and the Servicing Standard with regard to each Loan.    
9.1.12   The Servicer acknowledges that all Collections received by it with
respect to the Collateral sold hereunder are held and shall be held in trust for
the benefit of the Secured Parties until deposited into the relevant Collection
Account as required herein.     9.1.13   The Servicer is not the subject of any
Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer Insolvent and the Servicer shall deliver to the Administrative
Agent and each Lender on the Closing Date a certification to that effect.    
9.1.14   Neither the Servicer nor any Affiliate of the Servicer is (i) a
country, territory, organization, person or entity named on an OFAC list; (ii) a
Person that resides or has a place of business in a country or territory named
on such lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.     9.1.15   The Servicer will take
all steps necessary to ensure that each Borrower has granted a security interest
to the Security Trustee (on behalf of itself and the Secured Parties), in the
Collateral held by it as contemplated by the Transaction Documents, which is
enforceable in accordance with Applicable Law. The Security Trustee, on behalf
of itself and the Secured Parties, shall at all times have a first priority
security interest in the Collateral (except for any Permitted Security).

9.2   Each Parent hereby represents, warrants and undertakes as at the date
hereof, on each Funding Date and on each Determination Date as follows:

  9.2.1   The Parent has not engaged in and will not engage in and will procure
that the Relevant Borrower shall not engage in any course of conduct (whether by
act, omission or otherwise) which has given rise to or might reasonably be
expected to give rise to any liability of any Borrower under section 767A or
section 767AA ICTA.     9.2.2   The Parent will promptly make payment to the
Relevant Borrower for any liability to tax of such Borrower under any other
provision under which such Borrower could be

-18-



--------------------------------------------------------------------------------



 



      made liable, contingently or otherwise, either alone or on a joint and
several basis, for tax which is primarily the liability of another person.

  9.2.3   The Relevant Borrower has not acquired and the Parent shall procure
that such Borrower shall not acquire any right or title to, or interest in, any
asset (or any part of an asset) in circumstances in which, were it to cease to
be a member of the same group of companies (for any relevant tax purposes) as
the company from which it acquired that right or title to, or interest in, that
asset (or part thereof), it could have a liability to pay tax under section 179
TCGA, paragraphs 3, 9 or 11 Schedule 7 FA 2003, paragraph 12A Schedule 9 FA
1996, paragraph 30A Schedule 26 FA 2002, or otherwise.     9.2.4   No steps have
been taken nor will any steps be taken by it which could cause the Relevant
Borrower to be a member of a VAT group with any company that is not a Borrower.
    9.2.5   The Parent will promptly make payment to the Relevant Borrower for
any liability to tax of such Borrower which results from such Borrower neither
being taxed under the Taxation of Securitisation Companies Regulations 2006 nor
being entitled to loan relationship debits in respect of its interest payments
under the loan relationships regime in Finance Act 1996.

10.   COVENANTS OF THE SERVICER   10.1   The Servicer hereby covenants
throughout the term of this Agreement that:

  10.1.1   The Servicer will comply in all material respects with all Applicable
Laws, including those with respect to the Loans, the Related Property and Loan
Documents or any part thereof.     10.1.2   The Servicer will perform and comply
with all provisions, covenants and other obligations to be observed by it under
this Agreement and any other Transaction Document to which it is a party.    
10.1.3   The Servicer will preserve and maintain its corporate existence,
rights, franchises and privileges as a corporation in the jurisdiction of its
organisation, and qualify and remain qualified in good standing as a company in
each jurisdiction where the preservation and maintenance of such existence,
authorisation, rights, franchises and privileges and qualification is required
for the performance of this Agreement provided that if the performance of any of
its duties or obligations under this Agreement in a particular jurisdiction
requires a licence, authorisation or legal status in such jurisdiction which the
Servicer does not have, it has delegated or shall delegate the performance of
such duty or obligation to a person with the requisite authorisation in
accordance with Clause 2.6 and Applicable Law.     10.1.4   The Servicer will
duly fulfil and comply with all obligations on the part of each of the Borrowers
to be fulfilled or complied with under or in connection with each Loan and will
do nothing to impair the rights of the Borrowers or the Administrative Agent or
of the Secured Parties in, to and under the Collateral.     10.1.5   The
Servicer on behalf of the Borrowers will promptly file (or cause the filing of)
such documents and take such other actions that may be required by any law or
regulation of any Governmental Authority in any relevant jurisdiction to
preserve and protect fully the interest of the Security Trustee in, to and under
the Collateral,

-19-



--------------------------------------------------------------------------------



 



      including the first priority security interest granted to the Security
Trustee for itself and on behalf of the Secured Parties in relation to the
Collateral, including delivery of an Opinion of Counsel confirming the validity
of such security interest. In circumstances where the Security Trustee is
entitled in accordance with the Transaction Documents to perfect any such
security interest, the Security Trustee shall have the right to make filings,
notifications and to take any other steps in accordance with the laws of the
relevant jurisdiction in order to perfect such security interest under local
law. If any US Loans are acquired or held by a Borrower, such Borrower or the
Servicer on its behalf shall procure that the loan notes or other Loan Documents
relating thereto are transferred into the possession of the Collateral Custodian
in accordance with the provisions of the Custody Agreement.

  10.1.6   The Servicer (i) shall not change the jurisdiction of its principal
executive office, its jurisdiction of incorporation or its jurisdiction of
residence for tax purposes; and (ii) shall not move the Loan Documents without
30 days’ prior written notice to the Borrowers, the Administrative Agent and the
Lender Agents.     10.1.7   The Servicer will furnish to the Borrowers, the
Administrative Agent, the Security Trustee and any Lender Agent such other
information, documents records or reports respecting the Loans or the condition
or operations, financial or otherwise of the Servicer as a Borrower, the
Administrative Agent, the Security Trustee and any Lender Agent may from time to
time reasonably request in order to protect the respective interests of the
Borrowers, the Administrative Agent, or the other Secured Parties under or as
contemplated by this Agreement.     10.1.8   The Servicer and any Person to whom
the Servicer delegates the performance of any duties and functions of the
Servicer under this Agreement will, at any time and from time to time during
regular business hours, as requested by the Administrative Agent or any Lender
Agent, permit the Administrative Agent, the Security Trustee or any Lender
Agent, or its agents or representatives, (i) to examine and make copies of and
take abstracts from all books, records and documents (including computer tapes
and disks) relating to the Loans and the related Loan Documents and (ii) to
visit the offices and properties of the Borrowers or the Servicer, as
applicable, for the purpose of examining such materials described in
subparagraph (i); provided that the Administrative Agent and any Lender Agents
shall not be entitled to conduct such visit more than twice (in aggregate) each
calendar year, and provided further that if an Event of Default has occurred and
is continuing, the Administrative Agent and each Lender Agent shall not be
restricted as to the number of such visits it may conduct, and (iii) discuss
matters relating to the Loans or the Borrowers’ or the Servicer’s performance
hereunder, the Borrowers’ performance under the Loan Documents and under the
other Transaction Documents to which either Person is a party with such
officers, directors, employees or independent public accountants of the
Borrowers or the Servicer, as applicable, as might reasonably be determined to
have knowledge of such matters.     10.1.9   The Servicer will maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Loans and the related Loan Documents in the event of
the destruction of the originals thereof), and keep and maintain, all documents,
books, computer tapes, disks, records and other information reasonably necessary
or advisable for the collection of all Loans (including records adequate to
permit the daily identification of each new Loan and all Collections of and
adjustments to each existing Loan). Such documents, books, tapes, disks, records
and other information shall be kept in secure and fire-resistant vaults or
cabinets at

-20-



--------------------------------------------------------------------------------



 



      the premises listed in Schedule 1 or such other locations notified in
writing to the Security Trustee and the Administrative Agent 30 days in advance
of any change. Such documents, books, tapes, disks, records and other
information shall be maintained up-to-date and complete so as to permit the
proper servicing of the Loans in accordance with the practices of a prudent
lender and loan servicer and shall be segregated from the records of any loans
or other assets which are either owned by the Servicer or serviced by it for any
third party. The Servicer shall give the Administrative Agent and the Lender
Agents prompt notice of any material change in its administrative and operating
procedures referred to in the previous sentence. All Loan Files and Servicing
Records shall be maintained with an appropriate identifying label and maintained
so as to permit retrieval and access. All Loan Files and Servicing Records shall
be clearly segregated from any other documents or records maintained by the
Servicer whether relating to its own assets or those of any third parties to
whom it is a service provider. The records of the Servicer shall clearly
indicate that the Loan Files and Servicing Records are the sole property of the
relevant Borrower subject only to the assignment by way of security or other
security created over the relevant Loan in favour of the Security Trustee for
itself and on behalf of the Secured Parties.

  10.1.10   The Servicer will (i) at its own expense, timely and fully perform
and comply with all material provisions, covenants and other promises required
to be observed by it under the Loans and the related Loan Documents; and
(ii) timely and fully comply in all material respects with the Credit and
Collections Policy and the Servicing Standard with respect to each Loan and the
related Loan Document.     10.1.11   Prior to each Funding Date, the Borrowers
shall have delivered to the Servicer on behalf of the Security Trustee and the
Administrative Agent (i) a Loan List (as defined in the Facility Agreement)
containing the information specified in the form of Monthly Report set out in
Schedule 2; (ii) a Loan File for each Loan identified on the Loan List; and
(iii) possession of all instruments that evidence any such Loan set out on such
Loan List and the relevant Borrower’s title to such Loan. The contents of each
Loan File relating to a Loan shall be held in the custody of the Servicer under
the terms of this Agreement for the benefit of the Administrative Agent and the
Security Trustee on behalf of the Lenders.     10.1.12   The Servicer shall not
consolidate or merge with or into, any other Person, unless, in the case of any
such action (i) no Event of Default or Material Adverse Effect would occur or be
reasonably likely to occur as a result of such transaction, (ii) the
Administrative Agent and each Lender Agent provides its prior written consent to
such transaction and (iii) such Person executes and delivers to the
Administrative Agent an agreement by which such Person assumes the obligations
of the Servicer hereunder and under the other Transaction Documents to which it
is a party, or confirms that such obligations remain enforceable against it,
together with such certificates and opinions of counsel as the Administrative
Agent and each Lender Agent may reasonably request.     10.1.13   The Servicer
shall comply with, and not take any action, or permit or acquiesce in any action
being taken which would have the effect, directly, or indirectly, of causing any
breach of, the covenants of the Borrowers set out in Clause 19.1.1(j) (Separate
Existence) of the Facility Agreement.     10.1.14   With respect to any Conduit
Lender, prior to the date that is one year and one day (or such longer
preference period as shall then be in effect) after the payment in full of

-21-



--------------------------------------------------------------------------------



 



      all amounts owing in respect of all outstanding commercial paper issued by
such Conduit Lender and with respect to each Borrower, prior to the date that is
one year and one day (or such longer preference period as shall then be in
effect) after the Collection Date, the Servicer will not institute against
either Borrower, or any Conduit Lender, or join any other Person in instituting
against either Borrower or any Conduit Lender, any bankruptcy, reorganisation,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under any Applicable Laws. This Clause 10.14 will survive the termination of
this Agreement.

11.   PAYMENT OF CERTAIN EXPENSES BY THE SERVICER AND THE BORROWERS   11.1   The
Servicer will be required to pay all fees and expenses incurred by it in
connection with the transactions and activities contemplated by the Facility
Agreement and this Agreement, including fees and disbursements of legal counsel
and independent accountants, Taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrowers. In consideration for the payment by the Borrowers of the
Servicing Fee, the Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Collection Accounts and the Reserve Fund. The Servicer shall be required
to pay such expenses for its own account and shall not be entitled to any
payment therefor other than the Servicing Fee.   11.2   The Borrowers will be
required to pay all fees and expenses incurred by the Administrative Agent, each
Lender Agent, and the Lenders in connection with the transactions and activities
contemplated by this Agreement, including reasonable fees and disbursements of
legal counsel and independent accountants.   11.3   The Servicer agrees to pay
all reasonable costs and disbursements in connection with ensuring the validity
and effectiveness of each of the Borrower’s and the Security Trustee’s (as
trustee for the Secured Parties), right, title and interest in and to the
Collateral (including, without limitation, the Security granted over the
Collateral and the security interests provided for herein) and the perfection
thereof where required and as permitted under the Transaction Documents. In
circumstances where the Security Trustee is entitled in accordance with the
Transaction Documents to perfect any such security interest, the Security
Trustee shall have the right to make filings, notifications and to take any
other steps in accordance with the laws of the relevant jurisdiction in order to
perfect such security interest under local law.   12.   REPORTS   12.1  
Financial statements   12.2   The Servicer shall supply or procure that the
Borrowers supply to the Administrative Agent and each Lender Agent the reports
requires pursuant to Clause 18.1 of the Facility Agreement.   12.3  
Information; Miscellaneous       The Servicer shall supply to the Administrative
Agent and each Lender:

  12.3.1   promptly, and in any event within 10 days after service of process on
any of the following, the notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or, to the Servicer’s knowledge threatened) and
copies of any and all notices, certificates or documents delivered to the
Servicer in connection therewith or any other legal or

-22-



--------------------------------------------------------------------------------



 



      arbitration proceedings affecting the Servicer or affecting any of the
property of the Servicer before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Transaction Documents or
any action to be taken in connection with the transactions contemplated hereby;
(ii) makes a claim or claims in an aggregate amount greater than €5,000,000; or
(iii) individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect and copies of any and all
notices, certificates or documents delivered to the Servicer in connection
therewith; and

  12.3.2   promptly, such further information regarding the financial condition,
business and operations of any member of the Servicer as any Secured Party
(through the Administrative Agent) may reasonably request.

12.4   Notification of Default       The Servicer will furnish to the
Administrative Agent and each Lender Agent, as soon as possible and in any event
within three Business Days after the occurrence of any Servicer Termination
Event, a written statement setting out the details of such event and the action
that the Servicer proposes to take with respect thereto.   12.5   Credit and
Collection Policy       The Servicer will (a) comply in all material respects
with the Credit and Collection Policy in regard to the Collateral, and
(b) furnish to the Administrative Agent and the Lender Agents, prior to its
effective date, prompt notice of any proposed material change in the Credit and
Collection Policy. The Servicer will not agree to or otherwise permit to occur
any material change in the Credit and Collection Policy, which change would
impair the collectibility of any of the Collateral or otherwise adversely affect
the interests or remedies of the Administrative Agent, each Lender Agent or the
Secured Parties under this Agreement or any other Transaction Document, without
the prior written consent of the Administrative Agent and each Lender Agent
(which consent shall not be unreasonably withheld).   12.6   Monthly Report    
  With respect to each Determination Date and the related Collection Period, the
Servicer will provide to the Borrowers, the Security Trustee, the Administrative
Agent, the Account Bank and each Lender Agent, on the related Reporting Date, a
monthly statement (a “Monthly Report”), signed by a Responsible Officer of the
Servicer and substantially in the form of Schedule 2, together with the relevant
documentation as required pursuant to Clause 5.6.3 of the Facility Agreement in
respect of each Loan contributed to each Borrower since the previous
Determination Date.   12.7   Servicer’s Certificate       Together with each
Monthly Report, the Servicer shall submit to the Borrowers, the Administrative
Agent, the Security Trustee and each Lender Agent a certificate substantially in
the form of Schedule 3 (a “Servicer’s Certificate”), signed by a Responsible
Officer of the Servicer, which shall include a certification by such Responsible
Officer that no Event of Default has occurred and is continuing.   12.8   Annual
Statement as to Compliance       The Servicer will provide to the Borrowers, the
Administrative Agent, the Security Trustee and each Lender Agent, within 90 days
following the end of each financial year of the

-23-



--------------------------------------------------------------------------------



 



    Servicer, commencing with the financial year ending on 31 December 2007, an
annual report signed by a Responsible Officer of the Servicer certifying that
(a) a review of the activities of the Servicer, and the Servicer’s performance
pursuant to this Agreement, for the period ending on the last day of such
financial year has been made under such Responsible Officer’s supervision and
(b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Termination Event has occurred and is continuing (or if a Servicer
Termination Event has so occurred and is continuing, specifying each such event,
the nature and status thereof and the steps necessary to remedy such event, and,
if a Servicer Termination Event occurred during such year and no notice thereof
has been given to the Administrative Agent, specifying such Servicer Termination
Event and the steps taken to remedy such event).

12.9   Annual Independent Public Accountant’s Servicing Reports       The
Servicer will cause a firm of nationally recognised independent public
accountants of recognised standing in the European Union (who may also render
other services to the Servicer) to furnish to the Borrowers, the Administrative
Agent and each Lender Agent, within 90 days following the end of each financial
year of the Servicer, commencing with the financial year ending on 31
December 2007, (i) a report relating to such financial year to the effect that
(A) such firm has reviewed certain documents and records relating to the
servicing of the Loans, and (B) based on such examination, such firm is of the
opinion that the Monthly Reports for such year were prepared in compliance with
this Agreement, except for such exceptions as it believes to be immaterial and
such other exceptions as will be set out in such firm’s report and (ii) a report
covering such financial year to the effect that such accountants have applied
certain agreed-upon procedures as set out in Schedule 5 (which procedures shall
not be amended from those procedures in effect as of the Closing Date without
the prior approval of the relevant Borrower and the Administrative Agent) to
certain documents and records relating to the servicing of Loans under this
Agreement, compared the information contained in the Monthly Reports and the
Servicer’s Certificates delivered during the period covered by such report with
such documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Agreement, except for such exceptions as such accountants
shall believe to be immaterial and such other exceptions as shall be set out in
such statement.   13.   LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS  
13.1   Except as provided herein, neither the Servicer nor any of the directors
or officers or employees or agents of the Servicer shall be under any liability
to the Borrowers, the Administrative Agent, the other Secured Parties or any
other Person for any action taken or for refraining from the taking of any
action expressly provided for in this Agreement; provided that this provision
shall not protect the Servicer against any liability that would otherwise be
imposed by reason of its wilful misconduct, bad faith or gross negligence in the
performance of duties or by reason of its wilful breach of this Agreement.  
13.2   The Servicer shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its duties to service the
Loans in accordance with this Agreement that in its reasonable opinion may
involve it in any expense or liability. The Servicer may, in its sole
discretion, undertake any legal action relating to the servicing, collection or
administration of Loans and the Related Property that it may reasonably deem
necessary or appropriate for the benefit of the Borrowers and the Secured
Parties with respect to this Agreement and the rights and duties of the parties
hereto and the respective interests of the Borrowers and the Secured Parties
hereunder.

-24-



--------------------------------------------------------------------------------



 



14.   THE SERVICER NOT TO RESIGN   14.1   The Servicer shall not resign from the
obligations and duties hereby imposed on such Person except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to sub-clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrowers, the Lender Agents
and the Administrative Agent.   14.2   No such resignation shall become
effective until a successor shall have assumed the responsibilities and
obligations of such Person in accordance with the terms of this Agreement.   15.
  ACCESS TO CERTAIN DOCUMENTATION AND INFORMATION REGARDING THE LOANS   15.1  
The Borrowers or the Servicer, as applicable, shall provide to the
Administrative Agent, each Lender Agent and the Security Trustee or their
respective agents access to the Loan Documents and all other documentation
regarding the Loans included as part of the Collateral and the Related Property
in such cases where the Administrative Agent and each Lender Agent is required
in connection with the enforcement of the rights or interests of the Lenders, or
by applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (i) upon two Business Days’ prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
normal security and confidentiality procedures. From and after the Closing Date
and periodically thereafter at the discretion of the Administrative Agent and
each Lender Agent, the Administrative Agent and each Lender Agent or their
respective agents may review the Borrowers’ and the Servicer’s collection and
administration of the Loans and maintenance and classification of the Loan
Documents and Loan Files in order to assess compliance by the Servicer with the
Servicer’s written policies and procedures, as well as with this Agreement and
may conduct an audit of the Loans, Loan Documents and Records in conjunction
with such a review. Such review shall be reasonable in scope and shall be
completed in a reasonable period of time. The Borrowers shall bear the cost of
such audits; provided that prior to the date on which an Event of Default shall
have occurred and be continuing, each Borrower shall not be required to bear the
cost of more than two audits in any 12 month period; and provided further that
each Lender Agent agrees to cooperate with the Administrative Agent in
coordinating the timing and scope of such audits. Nothing in this Clause shall
require the Servicer to procure access to any Obligor’s premises or to any
Obligor’s records which are not in the Servicer’s or the Servicer’s agent’s
possession.   15.2   The Servicer shall clearly and unambiguously identify each
Loan that is part of the Collateral and the Related Property in its computer or
other records to reflect that the interests in such Loan and the Related
Property are the subject of a security in favour of the Security Trustee and
that the Security Trustee has the interest therein Granted by the relevant
Borrower pursuant to the Transaction Documents.   16.   FEES   16.1   Each of
the Borrowers shall pay to the Servicer, to the extent of Available Funds, from
the Euro Collection Account and the Reserve Fund on each Payment Date, quarterly
in arrears, in accordance with the Facility Agreement, the Servicing Fee set
forth on Schedule 4 and, as applicable to any Successor Servicer, the Servicing
Fee (as adjusted to reflect market conditions at the time of its succession).

-25-



--------------------------------------------------------------------------------



 



17.   SERVICER TERMINATION EVENTS   17.1   If any one of the following events (a
“Servicer Termination Event”) shall occur and be continuing on any date:

  17.1.1   any failure by the Servicer to make any payment, transfer or deposit
(including without limitation with respect to Collections) as required by this
Agreement which continues unremedied for a period of one Business Day (or, in
the case of an administrative or technical error, two Business Days);     17.1.2
  any failure by the Servicer to make any other payment, transfer or deposit of
an amount in excess of $10 million (after giving effect to any grace periods);  
  17.1.3   any failure by the Servicer to give instructions or notice to a
Borrower, the Administrative Agent or any Lender Agent as required by this
Agreement and the Facility Agreement within a period of two Business Days from
the date on which such notice or instructions are required to be given;    
17.1.4   any failure on the part of the Servicer in any material respect to
service the Loans in accordance with the Credit and Collection Policy and the
Servicing Standard or to duly observe or perform in any material respect any
other covenants or agreements of the Servicer set out in this Agreement or any
other Transaction Document to which it is a party as Servicer that continues
unremedied for a period of 30 days (if such failure is capable of remedy) (or in
the case of a breach of the undertaking provided in Clause 12.5 such failure
continues unremedied for a period of 10 days (if such failure is capable of
remedy) after the first to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Servicer
by the Administrative Agent or the relevant Borrower and (ii) the date on which
an officer of the Servicer becomes aware thereof;     17.1.5   the Servicer or
any Borrower changes the jurisdiction of its organization without the approval
in writing of the Administrative Agent and the Required Lenders;     17.1.6  
any representation, warranty or certification made by the Servicer shall prove
to have been incorrect and continues unremedied for a period of 30 days after
the first to occur of (i) the actual knowledge of the Servicer of such incorrect
representation, warranty or certification and (ii) delivery of notice to the
Servicer by the Administrative Agent of such incorrect representation, warranty
or certification, and which in either case could reasonably be expected to have
a material adverse effect upon the Lenders, the value or recoverability of the
Loans, or the ability of any Borrower to service its debt obligations under the
Facility;     17.1.7   an Insolvency Event or similar event shall occur with
respect to the Servicer or any of its European Affiliates which is a party to a
Permitted Securitization Transaction;     17.1.8   any financial or asset
information reasonably requested by the Administrative Agent or the other
Secured Parties as provided herein is not provided as requested within ten
Business Days of the receipt by the Servicer of such request;     17.1.9   (i) a
final judgment, decree or order for the payment of money in excess of
$10,000,000 shall have been rendered against the Servicer by a court of
competent jurisdiction and the Servicer shall not have either (1) discharged or
provided for the discharge of such judgment, decree or order in accordance with
its terms or in any event within 60 days or (2) made a timely appeal of such
judgment, decree or order

-26-



--------------------------------------------------------------------------------



 



      and caused the execution thereof to be stayed (by supersedes or otherwise)
during the course of such appeal or (ii) the Servicer shall have made a
compromise or payment in excess of $10,000,000 in settlement of any litigation;

  17.1.10   the Servicer fails to make any payment of any principal of or any
interest on any debt or other obligations when due (after giving effect to any
grace periods), which is outstanding in a principal amount of at least
$10,000,000 in aggregate, or any event or condition occurs that would permit
acceleration of such debt or other obligations if such event or condition has
not been waived, other than in respect of any such debt or obligations which are
being disputed in good faith by appropriate proceedings by the Servicer and in
respect of which the Servicer has made adequate reserves against any adverse
determination;     17.1.11   any Change in Control of the Servicer is made
without the prior written consent of the Borrowers, the Administrative Agent and
each Lender Agent;     17.1.12   as of any Determination Date, the rolling
3-month average Portfolio Delinquency Ratio exceeds 8%. The average Portfolio
Delinquency Ratio shall be the equivalent of a fraction the numerator of which
is the sum of the Portfolio Delinquency Ratios for the 3 most recent Collection
Periods and the denominator of which is 3;     17.1.13   Loans to two separate
Obligors have become Charged-Off Loans and, as of any Determination Date
thereafter, the Portfolio Charged-Off Ratio exceeds 5.0%;     17.1.14   the
Servicer consents or agrees to, or otherwise permits to occur, any amendment,
modification, change, supplement or rescission of or to the Credit and
Collection Policy (after the adoption of same) in whole or in part that could be
reasonably expected to have a Material Adverse Effect, without the prior written
consent of the Administrative Agent and each Lender Agent;     17.1.15  
CapitalSource Inc.’s Consolidated Tangible Net Worth is less than the Minimum
Consolidated Tangible Net Worth;     17.1.16   The long term rating of the debt
of CapitalSource Inc.:

  (a)   if it is rated by only one agency, ceases for a period of 30 calendar
days to be rated at a minimum of (i) in the case of Fitch “BB-”, (ii) in the
case of S&P “BB-” or (iii) in the case of Moody’s “Ba3”; or     (b)   if its is
rated by more than one agency ceases for a period of 30 calendar days to be
rated by at least two agencies at a minimum of (i) in the case of Fitch “BB-”,
(ii) in the case of S&P “BB-” and (iii) in the case of Moody’s “Ba3”; or

  17.1.17   to the extent that a Subservicer or CapitalSource Inc. is appointed
to act as Servicer in accordance with Clause 3.1, any of the foregoing events
shall occur in respect of such Subservicer or CapitalSource Inc., as the case
may be,

    then notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent (acting with the consent of
the Required Lenders), by written notice to the Servicer (a “Servicer
Termination Notice”), may terminate all of the rights and obligations of the
Servicer under this Agreement without prejudice to any obligations or
liabilities incurred prior to such termination. The Borrowers shall pay all

-27-



--------------------------------------------------------------------------------



 



    reasonable set up and conversion costs associated with the transfer of
servicing rights to the Successor Servicer.

18.   APPOINTMENT OF SUCCESSOR SERVICER   18.1   On and after the receipt by the
Servicer of a Servicer Termination Notice pursuant to Clause 19, and subject as
set forth below, the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Servicer Termination Notice
or otherwise specified by the Administrative Agent to the Servicer in writing.
The Administrative Agent shall as promptly as possible appoint a successor
servicer (in such capacity, the “Successor Servicer”), and such Successor
Servicer shall accept its appointment by a written assumption in a form
acceptable to the Administrative Agent, upon which the Successor Servicer shall
assume all obligations of the Servicer hereunder, and all authority and power of
the Servicer under this Agreement shall pass to and be vested in the Successor
Servicer, provided that any Successor Servicer (which is not an Affiliate of the
Servicer) shall not (i) be responsible or liable for any past actions or
omissions of the outgoing Servicer or (ii) be obligated to make Servicer
Advances or (iii) have any liability or obligation with respect to any Servicer
indemnification obligations of any prior servicer including the initial
Servicer. In the event that a Successor Servicer has not been appointed or has
not accepted its appointment by the date specified in the Servicer Termination
Notice or as otherwise specified to it by the Administrative Agent in writing,
the Servicer shall continue to perform all servicing functions under this
Agreement until a Successor Servicer shall have been appointed hereunder and
shall have accepted such appointment.   18.2   Upon its appointment as successor
to the Servicer, the Successor Servicer, shall be the successor in all respects
to the Servicer (except as otherwise expressly provided for herein) with respect
to servicing functions under this Agreement, shall assume all Servicing Duties
hereunder and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer. Any Successor Servicer shall be entitled, with
the prior consent of the Administrative Agent, to appoint agents to provide some
or all of its duties hereunder, provided that no such appointment shall relieve
such Successor Servicer of the duties and obligations of the Successor Servicer
pursuant to the terms hereof and that any such subcontract may be terminated
upon the occurrence of a Servicer Termination Event in respect of the Successor
Servicer.   18.3   All authority and power granted to the Servicer under this
Agreement shall automatically cease and terminate upon termination of the
Servicer under this Agreement and shall pass to and be vested in the Successor
Servicer, and, without limitation, the Successor Servicer is hereby authorised
and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights. The Servicer agrees to cooperate
with the Successor Servicer in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing on the Collateral.   18.4   The
Successor Servicer shall be entitled to receive from the Borrowers its
reasonable costs incurred in transitioning to Servicer.   18.5   Notwithstanding
anything contained in this Agreement to the contrary, and provided that the
Successor Servicer is not an Affiliate of the Servicer, any Successor Servicer
is authorised to accept and rely on all of the accounting, records (including
computer records) and work of the prior Servicer relating to the Loans
(collectively, the “Predecessor Servicer Work

-28-



--------------------------------------------------------------------------------



 



    Product”) without any audit or other examination thereof, except, in all
cases, where audit, examination or other inquiry would be required in the
exercise of reasonable care or the degree of skill and attention the Successor
Servicer exercises with respect to all comparable loans that it services for
itself and others, and the Successor Servicer shall have no liability for the
acts and omissions of the prior Servicer; provided that if any Successor
Servicer discovers any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) in any Predecessor Servicer Work
Product, then such Successor Servicer shall use its best commercially reasonable
efforts to correct such Errors. The Successor Servicer agrees to use its
commercially reasonable efforts to prevent further errors, inaccuracies or
omissions relating to Errors (collectively, “Continued Errors”) previously
discovered by the Successor Servicer and shall, with the prior consent of the
Administrative Agent, use its best commercially reasonable efforts to
reconstruct and reconcile such data to correct such Errors and Continued Errors
and to prevent future Continued Errors. The Successor Servicer shall be entitled
to recover its costs incurred pursuant to this Clause 20.6.

18.6   Notwithstanding anything to the contrary herein, in the event that a
Successor Servicer is appointed, the Servicing Fee shall equal the market rate
for comparable servicing duties to be fixed upon the date of such appointment by
such Successor Servicer with the consent of the Administrative Agent.   19.  
INDEMNITIES       Indemnification by the Servicer   19.1   Without limiting any
other rights that any such Person may have hereunder or under Applicable Law,
the Servicer hereby agrees to indemnify the Administrative Agent, the Security
Trustee, any other Secured Party or its assignee and each of their respective
Affiliates and officers, directors, employees and agents thereof (each, an
“Indemnified Party” and collectively, the “Indemnified Parties”), from and
against any and all damages, losses, claims, liabilities, and related costs and
expenses, including reasonable legal fees and disbursements to the extent
expressly set forth below (all of the foregoing being collectively referred to
as “Indemnified Amounts”) awarded against or incurred by any such Indemnified
Party by reason of any acts, omissions or alleged acts or omissions of the
Servicer, including, but not limited to:

  (i)   any representation or warranty made or repeated by the Servicer under or
in connection with any Transaction Documents to which it is a party, any Monthly
Report, Servicer’s Certificate or any other information or report delivered by
or on behalf of the Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any material respect when made or deemed made;    
(ii)   the failure by the Servicer to comply with any Applicable Law;     (iii)
  the failure of the Servicer to comply with its duties or obligations in
accordance with this Agreement and/or the Facility Agreement;     (iv)   the
failure by the Servicer to comply with any of the covenants relating to the
Hedging Agreements (if any) in accordance with the Transaction Documents;    
(v)   any litigation, proceedings or investigation against the Servicer;

-29-



--------------------------------------------------------------------------------



 



  (vi)   any failure by a Borrower to give reasonably equivalent value to any
transferor in consideration for the transfer by such Person to such Borrower of
any Loan or the Related Property or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action;     (vii)   the failure of a Borrower, any of its agents or
representatives to remit to the Servicer or the Administrative Agent,
Collections on the Collateral remitted to such Borrower or any such agent or
representative in accordance with the terms of the Facility Agreement or the
commingling by a Borrower or any Affiliate of any collections; or     (viii)  
fluctuations in a Currency which a Lender may sustain as a consequence of the
payment of any Advance Outstanding in that Currency (including as a result of
any mandatory prepayment under the Facility Agreement or the occurrence of an
Event of Default that is continuing or the Termination Date) other than in the
Currency in which such Advance was made,

      excluding, however, Indemnified Amounts to the extent resulting from
fraud, gross negligence or wilful misconduct on the part of such Indemnified
Party or to the extent the same includes losses due to reason of the bankruptcy,
insolvency or lack of credit-worthiness of an Obligor on any Loan or any
reduction in the value of any Collateral or under any income or franchise taxes
or any other Tax imposed on or measured by income (or any interest or penalties
with respect thereto or arising from a failure to comply therewith) required to
be paid by such Indemnified Party in connection herewith to any taxing
authority.

19.2   The provisions of this indemnity shall run directly to and be enforceable
by the applicable Indemnified Party subject to the limitations hereof. If the
Servicer has made any indemnity payment pursuant to this Clause 19.2 and such
payment fully indemnified the recipient thereof and the recipient thereafter
collects any payments from others in respect of such Indemnified Amounts, the
recipient shall repay to the Servicer an amount equal to the amount it has
collected from others in respect of such indemnified amounts.   19.3   Any
amounts subject to the indemnification provisions of this Clause 19 shall be
paid by the Servicer within five Business Days following such Person’s demand
therefor.   19.4   If for any reason the indemnification provided above in this
Clause 19 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then Servicer shall contribute to the amount paid or
payable to such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and Servicer on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.   19.5   The obligations of the
Servicer under this Clause 19 shall survive the resignation or removal of the
Administrative Agent or the Security Trustee, a Servicer Termination Event and
the termination of this Agreement.   19.6   Any indemnification pursuant to this
Clause 19 shall not be payable from the Collateral.

-30-



--------------------------------------------------------------------------------



 



20.   WAIVER OF CERTAIN LAWS       Each of the Borrowers and the Servicer
agrees, to the full extent that it may lawfully so agree, that neither it nor
anyone claiming through or under it will set up, claim or seek to take advantage
of any appraisement, valuation, stay, extension or redemption law now or
hereafter in force in any locality where any Collateral may be situated in order
to prevent, hinder or delay the enforcement of this Agreement, or the absolute
sale of any of the Collateral or any part thereof, or the final and absolute
putting into possession thereof, immediately after such sale, of the Secured
Parties thereof, and each of the Borrowers and the Servicer, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may be lawful so to do, the benefit of all such laws, and any and all
right to have any of the properties or assets constituting the Collateral
marshalled upon any such sale, and agrees that the Administrative Agent or any
court having jurisdiction to enforce the Security may sell the Collateral as an
entirety or in such parcels as the Administrative Agent or such court may
determine.   21.   POWER OF ATTORNEY       The Servicer, upon the occurrence and
during the continuance of an Event of Default, hereby irrevocably appoints the
Administrative Agent as its true and lawful attorney (with full power of
substitution) in its name, place and stead and at its expense, in connection
with the enforcement of the rights and remedies provided for in this Agreement,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral in connection with any such sale or
other disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Servicer hereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document (including any Hedging Agreement). Nevertheless, if so requested by the
Administrative Agent, the relevant Borrower shall ratify and confirm any such
sale or other disposition by executing and delivering to the Administrative
Agent all proper bills of sale, assignments, releases and other instruments as
may be designated in any such request. The appointment by the Servicer of the
Administrative Agent as its attorney-in-fact shall be evidenced by its execution
and delivery of a Power of Attorney substantially in the form of Schedule 6.  
22.   NOTICES   22.1   Addresses       The address and fax number (and the
department or officer, if any, for whose attention the communication is to be
made) of each party for any communication or document to be made or delivered
under or in connection with the Transaction Documents is:

                  The Borrowers   If to CS UK Finance Limited, to it at:
 
   
 
  c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
 
   
 
  Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629

-31-



--------------------------------------------------------------------------------



 



     
 
  with a copy to:
 
   
 
  CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
 
   
 
  Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
and to:
 
   
 
  CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
 
   
 
  Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795
 
   
 
  If to CS Europe Finance Limited, to it at:
 
   
 
  c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
 
   
 
  Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
 
   
 
  with a copy to:
 
   
 
  CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
 
   
 
  Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
and to:
 
   
 
  CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
 
   
 
  Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795

-32-



--------------------------------------------------------------------------------



 



     
 
                The Servicer   CapitalSource Finance LLC
 
   
 
  CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
 
   
 
  Attention:
 
   
 
  Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
 
   
 
  Attention:
 
   
 
  Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795
 
   
            The Subservicers
  CapitalSource Europe Limited.
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
 
   
 
  Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
 
   
            The Parents
  CapitalSource Europe Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
 
   
 
  Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629
 
   
 
  with a copy to:
 
   
 
  CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA
 
   
 
  Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
 
   
 
  CapitalSource UK Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
 
   
 
  Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629

-33-



--------------------------------------------------------------------------------



 



     
 
  with a copy to:
 
   
 
  CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
 
   
 
  Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732
 
   
The Administrative Agent and Security Trustee
  Wachovia Bank, N.A.
1525 West WT Harris Boulevard
NC0680
Charlotte, North Carolina 28262
 
   
 
  Attention: Syndication Agency Services
Facsimile: +(704) 590-2790
Telephone: +(704) 590-2733
 
   
 
  With a copy to:
 
   
 
  Michael MacDonald
301 S College St.
Mail code: NC0600
Charlotte, NC 28288-0600
 
   
 
  Facsimile: +(704) 715-0067
Telephone: +(704) 715-8364

    or any substitute address or fax number or department or officer as the
party may notify to the Administrative Agent (or the Administrative Agent may
notify to the other parties, if a change is made by the Administrative Agent) by
not less than five Business Days’ notice.

-34-



--------------------------------------------------------------------------------



 



22.2   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Agreement will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,

      and, if a particular department or officer is specified as part of its
address details provided under Clause 21.1, if addressed to that department or
officer.

  (b)   Any communication or document to be made or delivered to the
Administrative Agent will be effective only when actually received by the
Administrative Agent and then only if it is expressly marked for the attention
of the department or officer identified in Clause 21.1 (or any substitute
department or officer as the Administrative Agent shall specify for this
purpose).     (c)   All notices from or to an Obligor shall be sent through the
Administrative Agent.

22.3   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 21.1 or changing its own address or fax number, the
Administrative Agent shall notify the other parties.   22.4   Electronic
communication       Any communication to be made between the Administrative
Agent under or in connection with this Agreement may be made by electronic mail
or other electronic means, if the Administrative Agent:

  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (b)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (c)   notify each
other of any change to their address or any other such information supplied by
them.

22.5   English language       Any notice given under or in connection with this
Agreement must be in English.   23.   CONTRACT (RIGHTS OF THIRD PARTIES) ACT
1999       This Agreement may be enforced and relied upon solely by the parties
hereto and the operation of the Contracts (Rights of Third Parties) Act 1999 is
excluded.

-35-



--------------------------------------------------------------------------------



 



24.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts, and each such counterpart (when executed) will be an original.
Such counterparts together shall constitute one and the same instrument.   25.  
GOVERNING LAW       This Agreement is governed by English law.   26.  
ENFORCEMENT   26.1   Jurisdiction

  (a)   The courts of England have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).     (b)   The parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no party
will argue to the contrary.     (c)   Notwithstanding the provisions of clauses
(a) and (b) above, no party shall be prevented from taking proceedings relating
to a Dispute in any other courts with jurisdiction. To the extent allowed by
law, the parties may take concurrent proceedings in any number of jurisdictions.

26.2   Service of Process       Without prejudice to any other mode of service
allowed under any relevant law, each party (other than a party incorporated in
England and Wales) irrevocably appoints the following Person as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Transaction Document, and agrees that failure by an agent
for service of process to notify the relevant party of the process will not
invalidate the proceedings concerned.

     
            The Servicer
  CapitalSource Europe Limited
105 Victoria Street
London SW1E 6QT
 
   
            The Swingline Lenders
  As provided on Annex B to the Facility Agreement
 
   
            The Administrative Agent and the Security Trustee
  Wachovia Bank, N.A., London Branch
3 Bishopgate
London EC2N 3AB

-36-



--------------------------------------------------------------------------------



 



27.   AMENDMENT, WAIVER AND MODIFICATION   27.1   No amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Servicer, the Borrowers, the Administrative Agent, and
the Required Lenders.   27.2   No amendment, waiver or other modification
(i) affecting the rights or obligations of any Hedge Counterparty or (ii) having
a Material Adverse Effect on the rights or obligations of the Security Trustee
or the Administrative Agent shall be effective against such person without the
written agreement of such person. The Borrowers or the Servicer on their behalf
will deliver a copy of all proposed waivers and amendments to the Security
Trustee and the Administrative Agent.

-37-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first mentioned above.

          Executed as an Agreement by:
    /S/ ADAM SCARROTT     Name:   Adam Scarrott   

Signed under power of attorney dated 23-9-08
for and on behalf of CS UK FINANCE LIMITED, as a Borrower
Signature Page 1 of 10 to Servicing Agreement

-38-



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
    /S/ ADAM SCARROTT     Name:   Adam Scarrott   

Signed under power of attorney dated 23-9-08
for and on behalf of CS EUROPE FINANCE LIMITED, as a Borrower
Signature Page 2 of 10 to Servicing Agreement

-39-



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
    /S/ JEFFREY A. LIPSON     Name:   Jeffrey A. Lipson, Vice President &
Treasurer   

Director/Authorised Signatory for and on behalf of
CAPITALSOURCE FINANCE LLC, as the Servicer
Signature Page 3 of 10 to Servicing Agreement

-40-



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
    /S/ ADAM SCARROTT     Name:   Adam Scarrott   

Signed under power of attorney dated 23-9-08
CAPITALSOURCE EUROPE LIMITED, as a Subservicer and as Parent
Signature Page 4 of 10 to Servicing Agreement

-41-



--------------------------------------------------------------------------------



 



        Executed as an Agreement by:
    /S/ ADAM SCARROTT     Name:   Adam Scarrott   

Signed under power of attorney dated 23-9-08
CAPITALSOURCE UK LIMITED, as Parent
Signature Page 5 of 10 to Servicing Agreement

-42-



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
    /S/ MIKE ROMANZO     Name:   Mike Romanzo, Director   

Director/Authorised Signatory for and on behalf of
WACHOVIA BANK, N.A.,
as the Administrative Agent, Lender Agent and Swingline Lender Agent
Signature Page 6 of 10 to Servicing Agreement

-43-



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
    /S/ MIKE ROMANZO     Name:   Mike Romanzo, Director   

Director/Authorised Signatory for and on behalf of
WACHOVIA BANK, N.A.,
as Institutional Lender
Signature Page 7 of 10 to Servicing Agreement

-44-



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
    /S/ MIKE ROMANZO     Name:   Mike Romanzo, Director   

Director/Authorised Signatory for and on behalf of
WACHOVIA BANK, N.A., as the Security Trustee
Signature Page 8 of 10 to Servicing Agreement

-45-



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
    /S/ MIKE ROMANZO     Name:   Mike Romanzo, Director   

Director/Authorised Signatory for and on behalf of
WACHOVIA BANK, N.A., LONDON BRANCH as the Swingline Lender
Signature Page 9 of 10 to Servicing Agreement

-46-



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:
    /S/ RAMAN DINESH     Name:   Raman Dinesh   

Director/Authorised Signatory for and on behalf of
WACHOVIA SECURITIES INTERNATIONAL LTD. as Lead Arranger and Sole Bookrunner
Signature Page 10 of 11 to Servicing Agreement

-47-